DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-10 and 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dworatzek et al (10,232,294 B2).
Regarding to claim 8, Dworatzek et al teach a hollow filter element (12) for interchangeably inserting into a filter device (10 in Fig. 1) for filtering air (col. 9, lines 48-50) comprising: a filter material (16) which is disposed around a cavity; and a planar surround (20), wherein the filter material (16) is sealingly held on an end face thereof by the planar surround (20); wherein the planar surround (20) has a grip element (34, col. 9, lines 33-34) with a grip recess (38, col. 9, line 66) for handling the hollow filter element (12), wherein the grip recess (38) is an inherently rigid insertion part.
Regarding to claim 12, Dworatzek et al teach the grip recess (34 in Fig. 1) is undercut with a contour for gripping with the hand (col. 10, lines 54-58).
Regarding to claim 13, Dworatzek et al teach a filter device (10 in Fig.1) comprising the hollow filter element (12) and a housing (112) which includes a housing base part which has an air outlet and a housing cover (106) which has an air inlet and which is placeable on the housing base part; wherein the hollow filter element (12) is disposable in the housing (112) such that the hollow filter element (12) separates the air 
Regarding to claim 14, Dworatzek et al inherently teach the pin (unlabeled) having a length such that pressure is exertable on the grip recess (38) of the grip member (34) by the pin (unlabeled).
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
11.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dworatzek et al (10,232,294 B2), as applied supra.
12.	Claims 9 and 10 call for the planar surround having a plurality of grip recesses.  Dworatzek et al disclose one grip member (34) having one grip recess (38).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the planar surround of Dworatzek et al to have a plurality of recesses located point-symmetrically with respect to a center on a central axis and wherein the plurality of grip recesses are disposed asymmetrically in the planar surround (20) based on a 180° rotation of the hollow filter element about the central axis, or any orientation as desired, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co.,193 USPQ 8.
Response to Amendment
13.	Applicant's arguments filed on October 01, 2021 have been fully considered but they are not persuasive. 
14.	Applicant argues that the cited reference Ruhland et al (10,159,923 B2) does not teach the grip recess arranged in the planar surround which encloses the cavity, as now amended.  The Examiner now drops the Ruhland et al reference and newly introduces Dworatzek et al (10,232,294 B2) as the primary reference under the 102(a)(2) rejection of the claims to show:

15.	Applicant’s arguments with respect to claims 8-10 and 12-14 have been thoroughly considered but are moot in view of the new rejection, as discussed above.

16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.